                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York as Successor in Interest to
                                                             8   JPMorgan Chase Bank, N.A. as Trustee for
                                                                 Structured Asset Mortgage Investments II Trust
                                                             9   2006-AR6, Mortgage Pass-Through Certificates
                                                                 Series 2006-AR6
                                                            10
                                                                                             UNITED STATES DISTRICT COURT
                                                            11                                    DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   THE BANK OF NEW YORK MELLON FKA                    Case No.: 2:16-cv-01897-KJD-GWF
                                                                 THE BANK OF NEW YORK AS SUCCESSOR
                      LAS VEGAS, NEVADA 89134




                                                            13   IN INTEREST TO JPMORGAN CHASE
AKERMAN LLP




                                                                 BANK,    N.A.,  AS    TRUSTEE      FOR             STIPULATION TO DISMISS TRAMONTO
                                                            14   STRUCTURED      ASSET     MORTGAGE                 VILLAGGIO HOMEOWNERS
                                                                 INVESTMENTS    II  TRUST      2006-AR6,            ASSOCIATION
                                                            15   MORTGAGE               PASS-THROUGH
                                                                 CERTIFICATES SERIES 2006-AR6,
                                                            16
                                                                                      Plaintiff,
                                                            17   v.
                                                            18   TRAMONTO VILLAGGIO HOMEOWNERS
                                                                 ASSOCIATION; DAISY TRUST; and ALESSI
                                                            19   & KOENIG, LLC,
                                                            20                        Defendants.
                                                            21   DAISY TRUST

                                                            22                        Counter-Claimant,
                                                                 v.
                                                            23
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            24   THE BANK OF NEW YORK AS SUCCESSOR
                                                                 IN INTEREST TO JPMORGAN CHASE
                                                            25   BANK,    N.A.,  AS    TRUSTEE      FOR
                                                                 STRUCTURED      ASSET     MORTGAGE
                                                            26   INVESTMENTS    II  TRUST      2006-AR6,
                                                                 MORTGAGE               PASS-THROUGH
                                                            27   CERTIFICATES SERIES 2006-AR6,

                                                            28                        Counter-Defendant.
                                                                                                                1
                                                                 49386433;1
                                                             1            Plaintiff and counter-defendant The Bank of New York Mellon fka The Bank of New York

                                                             2   as Successor in Interest to JPMorgan Chase Bank, N.A. as Trustee for Structured Asset Mortgage

                                                             3   Investments II Trust 2006-AR6, Mortgage Pass-Through Certificates Series 2006-AR6 (BoNYM)

                                                             4   and defendant Tramonto Villaggio Homeowners Association (Tramonto) stipulate as follows:

                                                             5            1.    This matter relates to real property located at 9576 Trattoria Street, Las Vegas,

                                                             6   Nevada 89178-8261, APN No. 17621811012, described as:

                                                             7            PARCEL I:
                                                             8            LOT TWELVE (12) OF FINAL MAP OF MOUNTAINS EDGE 116 (A COMMON
                                                                          INTEREST COMMUNITY), AS SHOWN BY MAP THEREOF ON FILE IN
                                                             9            BOOK 120, OF PLATS, PAGE 39 IN THE OFFICE OF THE COUNTY
                                                                          RECORDER OR CLARK COUNTY, NEVADA.
                                                            10
                                                                          PARCEL II:
                                                            11
                                                                          A NON-EXCLUSIVE EASEMENT FOR INGRESS, EGRESS AND ENJOYMENT
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12            IN AND TO THE COMMON ELEMENTS AS DELINEATED ON SAID MAP
                                                                          REFERRED TO ABOVE AND AS FURTHER DESCRIBED IN THE
                      LAS VEGAS, NEVADA 89134




                                                            13            DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR
AKERMAN LLP




                                                                          TRAMONTO VILLAGIO RECORDED JANUARY 4, 2005 IN BOOK 20050104
                                                            14            AS DOCUMENT NO. 01524 AS OFFICIAL RECORDS.
                                                            15   (the property).

                                                            16            2.    BoNYM is the beneficiary of record of a deed of trust encumbering the property

                                                            17   recorded with the Clark County Recorder on June 21, 2006, as Instrument No. 20060621-0001036.

                                                            18            3.    On September 25, 2012, Alessi & Koenig, LLC recorded a trustee's deed upon sale

                                                            19   with the Clark County Recorder, as Instrument No. 201209250000454, reflecting defendant Daisy

                                                            20   Trust purchased the property at a foreclosure sale of the property held on September 19, 2012 (the

                                                            21   foreclosure deed).

                                                            22            4.    BoNYM and Tramonto have entered into a confidential settlement agreement in

                                                            23   which they have settled all claims between them in this case.

                                                            24            5.    Among other things in the settlement agreement, Tramonto agrees it no longer has an

                                                            25   interest in the property for purposes of this action vis a vis the deed of trust. This disclaimer of

                                                            26   interest does not apply to the continuing encumbrance of Tramonto's declaration of covenants,

                                                            27   conditions and restrictions, and any governing documents adopted thereunder, easements, servitudes,

                                                            28   or other rights and interests in the property as governed by NRS chapter 116. Tramonto further
                                                                                                                   2
                                                                 49386433;1
                                                             1   agrees it will take no position in this action or in any subsequent action regarding whether the deed

                                                             2   of trust survived Tramonto's foreclosure sale.

                                                             3            6.    BoNYM and Tramonto further stipulate and agree that all claims in this matter

                                                             4   asserted by BoNYM against Tramonto are dismissed in their entirety with prejudice, with each party

                                                             5   to bear its own attorneys' fees and costs.

                                                             6            7.    BoNYM and Tramonto request the court enter an order approving this stipulation.

                                                             7            DATED July 9, 2019.

                                                             8   AKERMAN LLP                                       BOYACK ORME & ANTHONY
                                                             9
                                                                  /s/ Patricia Larsen                               /s/ Christopher B. Anthony
                                                            10   MELANIE D. MORGAN, ESQ.                           CHRISTOPHER B. ANTHONY, ESQ.
                                                                 Nevada Bar No. 8215                               Nevada Bar No. 9743
                                                            11   JARED M. SECHRIST, ESQ.                           7432 W. Sahara Avenue
                                                                 Nevada Bar No. 10439                              Las Vegas, Nevada 89117
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134                           Attorneys for defendant Tramonto Villaggio
                      LAS VEGAS, NEVADA 89134




                                                            13                                                     Homeowners Association
AKERMAN LLP




                                                                 Attorneys for plaintiff and counter-defendant
                                                            14   The Bank of New York Mellon fka The Bank of
                                                                 New York as Successor in Interest to JPMorgan
                                                            15   Chase Bank, N.A. as Trustee for Structured
                                                                 Asset Mortgage Investments II Trust 2006-AR6,
                                                            16   Mortgage Pass-Through Certificates Series
                                                                 2006-AR6
                                                            17

                                                            18

                                                            19            IT IS SO ORDERED.
                                                                                                              _________________________________________
                                                            20
                                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                                            21                                                Case No.: 2:16-cv-01897-KJD-GWF

                                                            22
                                                                                                              DATED: July 11, 2019
                                                            23

                                                            24
                                                                          .
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  3
                                                                 49386433;1
